Citation Nr: 1607488	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-21 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to a total rating due to individual unemployability caused by service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1982.  His primary military occupational specialty was as a Cavalry Scout.  

This case was before the Board of Veterans' Appeals (Board) in June 2014, when it was remanded for further development.  Following the requested development, the RO confirmed and continued its denial of entitlement to service connection for schizophrenia and for a TDIU.  Thereafter, the case was returned to the Board for further appellate action.

In August 2012, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  Schizophrenia was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.  

2.  Service connection has not been established for any disability.


CONCLUSIONS OF LAW

1.  Schizophrenia is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309 (2015).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Derwinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  




The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of his claims of entitlement to service connection for schizophrenia and entitlement to a TDIU.  After reviewing the record, the Board finds that the VA has met that duty.

After the claims were received, the RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The RO also notified him of the criteria for a TDIU.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent evidence, including post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment and personnel records; records reflecting his VA treatment in March 1994 and from August 2006 to May 2014; records reflecting his treatment at Carolinas Medical Center (CMC)-Behavioral Health Service from March 2008 to April 2009; an April 2009 statement from B. R. G., a program manager at a homeless shelter; statements, dated in April 2009 and a September 2009  from J. T. W., Ph.D.; a pamphlet from the National Institute of Mental Health concerning schizophrenia; records reflecting the Veteran's treatment at Family Innovations in 2012 and 2013; the Veteran's Social Security records, and the transcript of the Veterans August 2012 video conference with the undersigned Veterans Law Judge.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished in January 2015 and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Service Connection Claim

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

For certain disabilities, such as schizophrenia, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of a veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The applicable law and regulations also permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

During his March 1980 service entrance examination, the Veteran reported that he was in good health.  He answered "NO", when asked if he then had, or had ever had, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  On examination, his psychiatric processes were found to be normal.  

The Veteran's service treatment records are negative for any complaints or clinical findings of a psychiatric disorder of any kind.

During a September 1981 service department examination, the Veteran again reported that he was in good health.  He answered "NO", when asked if he then had, or had ever had, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  On examination, his psychiatric processes were found to be normal.  

On four occasions during his service, the Veteran received non-judicial punishment for various offenses, including assault, leaving his appointed place of duty, and possession of marijuana.  He also received multiple counseling statements from his supervisors.  

In May 1982, his company commander recommended that the Veteran be dismissed from the service.  The Commander opined that the Veteran had not shown the potential to be promoted to the next higher grade; that he did not meet the standards required of his grade (E-1); that he totally lacked responsibility towards mission accomplishment; that his duty performance was less than marginal; and that he required constant supervision.  The Commander noted that the Veteran had had several opportunities, through personal counseling, to conform to military discipline but had refused to do.  The Commander concluded that the Veteran's ability to do constructive work in the military service was severely limited.

In May 1982, the Veteran underwent a mental status evaluation in conjunction with his recommendation for discharge.  During the evaluation, his behavior was normal, and he was found to be fully alert and oriented.  His mood or affect were unremarkable, and his thinking was clear.  His thought content was normal, and his memory was good.  The examining psychologist opined that the Veteran was mentally responsible and that he had the mental capacity to understand and to participate in his proceedings.  The psychologist cleared the Veteran psychiatrically for any administrative discharge deemed appropriate by command.

In June 1982, the Commander's recommendation was approved, and the Veteran was discharged due to his failure to maintain acceptable standards for retention.  His discharge was under honorable conditions and in accordance with the Expeditious Discharge Program.  

In March 1994, the Veteran was treated at the VA medical center in Tampa, Florida for an unspecified disorder.  

From August 2006 to May 2014, the Veteran was treated for various disorders, including schizophrenia, at VA medical facilities in Asheville and Salisbury, North Carolina; Atlanta, Georgia; and Murfreesboro, Tennessee.  In September 2006, the Veteran was treated at the medical center in Asheville, North Carolina, in part, for schizophrenia.  Since that time, he has continued to receive treatment for schizophrenia from the VA and private health care providers, such as CMC, Family Innovations, and J. T. W., Ph.D.

In August 2009, an Administrative Law Judge with the Social Security Administration found that the Veteran was disabled due to paranoid schizophrenia.  The effective date of his disability was December 31, 2007.  Psychological reports, dated in November 2008 and March 2009, were associated with that decision.

Records and reports from the CMC Behavioral Health Service, show that from August 2006 to March 2015, the Veteran was treated for mood disorder and polysubstance abuse.  

In August 2009, an Administrative Law Judge with the Social Security Administration found the Veteran disabled due to schizophrenia.  The Social Security Administration assigned a disability onset date of December 31, 2007.  Reports of evaluations by psychologists working with the Social Security Administration Mental Residual Functional Capacity Assessment, dated in November 2008 and March 2009 have been associated with that decision.  

In September 2009 and September 2014, J. T. W., Ph.D. reported that he was treating the Veteran for schizophrenia.  The Veteran reported that while in service he was subjected to racial harassment and what he perceived as psychological games.  He also reported an incident in which he was physically attacked by another soldier.  The Veteran noted that his attacker received no consequences.  The Veteran alleged that his treatment in service was disillusioning,  He also stated that he became fearful of others and did not trust anyone.  He alleged that his experiences began thoughts that others were out to "get him," and he began to have delusions of persecution.  Dr. W. concluded that it was unclear as to the specific precipitating cause of the onset of the Veteran's schizophrenia, and it was arguable that the Veteran's treatment in service was the critical factor leading to his psychological decompensation. Therefore, Dr. W. opined that it was at least as likely as not that the Veteran developed a psychiatric disorder (paranoid schizophrenia) in service, resulting in service-connected-disability.  

In September 2014, J. T. W., Ph.D., reported the Veteran had several stressful incidents in the service and suggested that they led to the Veteran's current schizophrenia.  The Veteran stated that a fellow serviceman, O. T. W., had stabbed him in the head with a screwdriver and then threw the screwdriver at the Veteran  He further stated that each received an Article 15, non-judicial punishment, for these actions.  The Veteran reported that on another on another occasion, he was attacked from behind and he merely defended himself.  On a third occasion, he noted that a non-commissioned officer had reportedly struck the Veteran in the head with a pistol.  Dr. W. reported that those events precipitated a psychological decompensation in the form of paranoid schizophrenia

In August 2014, the Veteran examined the Veteran to determine the nature and etiology of his psychiatric disorder.  Following that examination, the VA examiner opined that it was less likely than not that the Veteran's schizophrenia was related to service.  The VA examiner stated that psychosis developed not as a result of stress but as an independent psycho-biologic process.  The examiner noted, and the Veteran acknowledged, that there were no psychotic symptoms until at least a few years after the Veteran left the service.  The examiner also noted that the onset of the Veteran's symptoms were coincident with his admitted time of beginning cocaine abuse.  The examiner suggested that the cocaine abuse had kindled an underlying potential or latent psychotic process.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition.  For example, a layperson will be competent to identify a simple condition, such as a broken leg, but not a more complex disorder, such as a form of cancer;

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to testify about what he experienced during and since service.  For example, he is competent to allege that he experienced multiple stressful incidents in service and that they caused him to feel anxious.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). However, competency must be distinguished from weight and credibility. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 
 
Despite his reports of being stabbed in the head with a screwdriver and hit in the head with a gun, the Veteran's service treatment records do not show any such injuries or the residuals of such injuries, e.g., scars.  It is reasonable to expect that if the Veteran had sustained such injuries, he would have sought treatment.  His service records show that he sought treatment for other disorders, including a sore throat and headaches, pes planus, back pain, and right knee pain.  That he did not do so after allegedly being stabbed in the head with a screwdriver or hit in the head with a gun militates against his claim.  

Apart from the fact that his account is unaccompanied by medical evidence that could have been expected had he been subject to the aggravated assaults as he alleged, the Veteran was clearly discharged because of his unsuitability for military service. In this respect, his account of in-service experiences is not credible. 

The Veteran's service personnel records do not corroborate the Veteran's current account.  For example, there is no corroborating evidence, such as witness statements, that any of those events occurred as the Veteran reported them to Dr. W.  The evidence shows that the Veteran received 2 Articles 15 for assaults, one in August 1980 and one in April 1981.  

During his hearing before the undersigned Veterans Law Judge, the Veteran stated that on each occasion, he was the one assaulted and that he was acting in self-defense.  However, the Veteran clearly did not appeal either of those punishments, nor did he offer any evidence in extenuation or mitigation of his punishment as was his right under the Uniform Code of Military Justice.  In light of the Veteran's allegation that the Veteran alleges that he was stabbed in the head with a screwdriver, the lack of any corroborating evidence of any kind impugns his credibility that he was the victim and that the stressful incidents actually happened as he reported them to Dr. W.  Therefore, they are not valid predicates for Dr. W.'s opinion.  A medical opinion based upon an inaccurate factual premise has no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993).  

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The evidence is negative for any complaints or clinical findings of a psychiatric disorder in service.  Such a disorder, diagnosed primarily as schizophrenia, was not manifested until the mid-2000's.  VA treatment records show that he was first treated for schizophrenia in 2006, and subsequent treatment records (VA and non-VA) place the onset of the Veteran's schizophrenia at about that time.  For example, Mental Residual Functional Capacity Assessment, dated in November 2008 and March 2009, two different psychologists working with the Social Security Administration traced the Veteran's schizophrenia back to 2006.  In April 2009, a psychotherapist with the CMC reported that the Veteran had been receiving therapy services at her facility since March 2008.  A mid-2000's onset date is also supported by an August 2011 decision by an Administrative Law Judge with the Social Security Administration and by a VA psychologist who examined the Veteran in August 2014.  

The normal medical findings at the time of the Veteran's separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

To the extent that it bears on the probative value of his opinion, J. T. W., Ph.D., 2014 opinion is undermined. His report is clearly predicated on the assumption that the Veteran was truthful in his account of service history. A bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  None of the incidents as reported to Dr. W. are corroborated by the record.  

In August 2014, the Veteran examined the Veteran to determine the nature and etiology of his psychiatric disorder.  Following that examination, the VA examiner opined that it was less likely than not that the Veteran's schizophrenia was related to service.  

The Veteran through counsel argues that the VA examiner's opinion is deficient for  multiple reasons.  The Veteran asserts that the VA examiner failed to address the specific incidents outlined by Dr. W. and provide a clear rationale as to his differing conclusion regarding the inservice events.  Given the discussion above, that argument is without merit because had the Veteran been the victim of the in-service aggravated assaults (especially being "stabbed in the head with a screwdriver) as he alleged, those incidents would have undoubtedly been recorded in service records. Further while the Veteran argues that unlike Dr. W., the VA examiner failed to discuss the impact of environmental triggers on the development of the Veteran's schizophrenia, the VA examiner clearly discussed the timing of the Veteran's onset of his schizophrenia with the beginning of his drug abuse.  

In addition to the foregoing, the Veteran's representative argues that the RO did not comply with the Board's remand order and suggests that additional development of the record is warranted to correct the associated deficiencies.    

As a matter of law, a veteran has a right to compliance with the Board's remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, only substantial compliance, and not strict compliance, with the terms of a remand order is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The question is whether the RO ensured substantial compliance.  

Aggravation is for consideration when there is evidence that an injury or disease was present prior to service and underwent an increase in disability during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  While the pamphlet from the National Institute of Mental Health shows that schizophrenia may have a hereditary component, there is no objective evidence on file that the Veteran had schizophrenia prior to service.  Accordingly, the law and regulations relating to aggravation are not applicable; and the failure to consider them constitutes no more than harmless error.  

As to the documents to which the Board called the VA examiner's attention, the Board did not state that the examiner had to "address" each of those documents.  The Board was bringing them to the examiner's attention as potentially applicable to his opinion.  The VA examiner reviewed the Veteran's entire electronic claims file available at the time of the examination which included the aforementioned documents.  In addition, the Board notes that government officials are presumed to have properly discharged their official duties.  Unless rebutted by clear evidence to the contrary, VA employees are entitled to the benefit of that presumption.  Baldwin v. West, 13 Vet. App. 1 (1999).  Furthermore, the VA benefits from a presumption that it has properly chosen a person qualified to provide a medical opinion in a particular case.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)); Wise v. Shinseki, 26 Vet. App. 517, 524-27 (2014).  Therefore, absent clear evidence to the contrary, the Board presumes that the VA examiner reviewed the documents highlighted in the Remand order.  

With respect to the representative's statement that the VA examiner failed to address the effect of the Veteran's schizophrenic disorder on his occupational and social functioning, the Board notes that such considerations are applicable in assigning disability evaluations for a particular disorder once service connection has been granted.  See, e.g., 38 C.F.R. § 4.1, 4.130 (2015).  Service connection is predicated on evidence of (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas.  Accordingly, in questions of service connection, the failure to consider the Veteran's occupational and social functioning would constitute no more than harmless error and would not result in prejudice to the Veteran. 

As to the Veteran's Social Security records, they were associated with the claims file after the VA examination.  However, many are duplicates or cumulative of the evidence on file prior to the VA examination.  The Social Security documents include not only medical records, but the report of the Administrative Law Judge's August 2009 grant of Social Security benefits.  Such records are, generally, consistent as to the time of onset of the Veteran's schizophrenia and do not show a nexus to service.  As such, they tend to support the VA examiner's opinion.  Any failure to review those records was not error and not prejudicial to the Veteran.  

In light of the foregoing discussion, the Board finds that there was substantial compliance with its June 2014 Remand order.  Accordingly, corrective action is not warranted.  D'Aries 

In sum, the Board finds that the preponderance of the evidence is against the claim of service connection for schizophrenia. Accordingly, the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked when there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claim. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The TDIU Claim

The Veteran also seeks entitlement to a TDIU.  To establish a TDIU, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in making the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In this case, service connection has not been established for any disability.  Absent a service-connected disability, the Veteran does not meet the threshold criteria for entitlement to a TDIU.  Thus, there is no legal basis for an allowance of the claim.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In arriving at this decision, the Board does not reach any questions regarding the Veteran's employability.  


ORDER

Entitlement to service connection for schizophrenia is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


